                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    RONALD JERRELL INMAN,                              Case No. 17-cv-06612-SI
                                   8                   Plaintiff,
                                                                                           ORDER OF DISMISSAL
                                   9            v.

                                  10    S. HATTON, et al.,
                                  11                   Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          On March 3, 2018, the court determined that the pro se prisoner’s civil rights complaint in

                                  14   this action failed to state a claim upon which relief may be granted, and permitted plaintiff to file

                                  15   an amended complaint. Docket No. 7. Plaintiff filed an amended complaint. Docket No. 10. On

                                  16   August 1, 2018, the court determined that the amended complaint failed to state a claim upon

                                  17   which relief may be granted. Docket No. 11. The court granted plaintiff leave to file a second

                                  18   amended complaint no later than September 7, 2018, and cautioned that “[f]ailure to file the

                                  19   second amended complaint by the deadline will result in the dismissal of this action.” Id. at 4.

                                  20   Plaintiff did not file a second amended complaint, and the deadline by which to do so has passed.

                                  21   For the foregoing reasons, and for the reasons stated in the order of dismissal with leave to amend

                                  22   and the order of dismissal with partial leave to amend, this action is DISMISSED for failure to

                                  23   state a claim upon which relief may be granted. The clerk shall close the file

                                  24          IT IS SO ORDERED.

                                  25   Dated: October 2, 2018

                                  26                                                   ______________________________________
                                                                                       SUSAN ILLSTON
                                  27                                                   United States District Judge
                                  28
